Citation Nr: 1003828	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-01 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in 
Augusta, Maine


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
knee disability, to include restoration of a 50 percent 
rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, 
Maine.

In January 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folders.  

In March 2009, the Board remanded this claim for further 
development.  It has since been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  The Veteran's right knee disability was rated as 50 
percent disabling beginning June 7, 2005, based on limitation 
of extension to 45 degrees.

2.  A VA examination in January 2007 disclosed improvement in 
the Veteran's right knee disability; it disclosed that he had 
no limitation of extension and limitation of flexion that did 
not more nearly approximate limitation to 15 degrees than 
limitation to 30 degrees.  

3.  In March 2007, the RO issued a rating decision proposing 
to reduce the rating for the Veteran's right knee to 20 
percent, and informed the Veteran of the proposal and that he 
would be afforded a period of 60 days to submit evidence 
showing why the rating should not be reduced.

4.  In the May 2007 rating decision on appeal, the rating for 
the Veteran's right knee disability was reduced to 20 
percent, effective August 1, 2007.

5.  Prior to the January 2007 rating decision, the disability 
was not shown to be manifested by more than limitation of 
extension to 45 degrees.

6.  From the time of the January 2007 rating decision, the 
disability has not been manifested by more than limitation of 
flexion that more nearly approximates limitation to 30 
degrees than limitation to 15 degrees.


CONCLUSION OF LAW

Prior to August 1, 2007, the Veteran's right knee disability 
did not warrant more than a 50 percent rating; the disability 
rating for the Veteran's right knee disability was properly 
reduced to 20 percent, effective August 1, 2007; the 
disability has not warranted more than a 20 percent rating 
during the period beginning August 1, 2007.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a rating in excess of 20 percent for his 
right knee disability.  He also believes that the 50 percent 
rating awarded in June 2006 and discontinued effective August 
1, 2007, should be restored.   The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The Veteran was provided VCAA notice, including notice as to 
the disability rating and effective date elements of a claim 
in a letter mailed in December 2006, prior to the rating 
decision that decreased the rating for the right knee 
effective August 2007.  Additional VCAA notices were sent in 
December 2008 and May 2009.  Although the Veteran was not 
provided complete notice until after the initial adjudication 
of the claim, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in August 2009.  There is 
no indication in the record or reason to believe that any 
ultimate decision of the originating agency on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The Board further notes that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, the Veteran has 
been provided a VA examinations in response to his claim.  
The examination reports adequately addressed all relevant 
factors.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

II.  Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2009).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  



Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent 
rating if flexion is limited to 45 degrees; a 20 percent 
rating if flexion is limited to 30 degrees, and a 30 percent 
rating if flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to five degrees; a 10 percent 
rating if extension is limited to 10 degrees; a 20 percent 
rating if extension is limited to 15 degrees; a 30 percent 
rating if extension is limited to 20 degrees; a 40 percent 
rating if extension is limited to 30 degrees, and a 50 
percent rating if extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight; 
a 20 percent evaluation if it is moderate; or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2009).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Service connection for the Veteran's right knee disability 
was granted in a November 2005 rating decision.  The 
disability was assigned a 10 percent rating, effective June 
7, 2005.  In June 2006, the RO found clear and unmistakable 
error in the previous rating decision and awarded a 50 
percent rating for the right knee effective from June 7, 
2005, a 100 percent rating effective from April 2006, based 
on surgery and the need for convalescence, and a 50 percent 
rating effective from June 1, 2006, based on limitation of 
extension under DC 5261.  The Veteran filed a claim for a 
total rating based on individual unemployability due to 
service-connected disability (TDIU) in October 2006.  This 
claim was also treated as a claim for an increased rating for 
the right knee disability.  The RO proposed a reduction of 
the right knee rating, to 20 percent, in a March 2007 rating 
decision, and effectuated this reduction, effective August 1, 
2007, in a May 2007 rating decision.  The instant appeal 
ensued.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

The Veteran injured his right knee while on a flight deck 
during naval service.  He underwent arthroscopy to repair 
cartilage tear, or chondral defect, in service.  Reports of 
VA examinations in January 2007, March 2007 and March 2009, 
along with VA treatment records reflect some limited range of 
motion, painful locking and limited ability for prolonged 
standing and walking.

VA treatment records show that the Veteran underwent 
arthroscopic debridement surgery on the right knee for loose 
body removal in April 2006.  The loose body was not removed 
and the Veteran reported bone on bone pain thereafter.  
Orthopedic consultation at the Boston VA Medical Center 
(VAMC) indicates that a follow-up arthroscopy would be 
reasonable to try to remove any loose fragments seen on MRI, 
but the Veteran did not wish to pursue this option.

Following the filing of this claim in October 2006, the RO 
ordered a VA examination.  The report of a VA examination in 
January 2007 reflects that the Veteran reported constant pain 
in the right knee, increased with walking and prolonged use.  
He reported he had been an unemployed welder since February 
2006.  The right knee reportedly tended to give way and lock.  
There was definite fatigability.  He took NSAIDS with varying 
response.  He had no flare-ups but rather reported day to day 
discomfort.  He reported no subluxation or dislocation.  He 
reported the knee was intolerably painful at the end of a 
long work day when he had been employed.  Examination 
revealed the right knee to be larger than the left but with 
no true effusion.  Ligaments were intact.  There was pain on 
extension at 0 degrees.  Flexion was pain free to 20 degrees, 
and he was able to flex the knee to 125 degrees with 
increasing pain.  Following repetitive flexion and extension, 
flexion was limited to 45 degrees due to pain and 
fatigability.  The assessment was degenerative joint disease, 
right knee, status post multiple arthroscopic procedures.  

A VA examination in March 2007 revealed that the Veteran 
reported pain in the right knee which was worse since the 
second surgery.  He reported he was actively looking for work 
and pursuing vocational rehabilitation.  Pain was reported as 
constant, but worsened by standing and bending the knee.  He 
wore a knee immobilizer most of the time.  Physical 
examination revealed perhaps a trace of edema in the right 
knee.  There was no ligament instability, though the Veteran 
did note a movable foreign body in the knee which he pushed 
back with his hand.  He demonstrated multiple physical 
therapy exercises which he practices at home.  The impression 
was multifactorial right knee pain which might be related to 
the loose body, since the radiographs were inconclusive, but 
also might be related to chronic pain syndrome of the right 
knee.  The examiner felt that surgery would help if there 
were a foreign body, but would not help if this was pain 
syndrome.  The examiner opined that the Veteran could 
essentially perform sedentary work.  He also noted that 
steroid injection or oral steroids could help the pain but 
could worsen a chronic pain syndrome.  

The Veteran's friends and wife submitted letters in November 
2007 attesting to the difficulties they observed the Veteran 
to be having with his right knee disability.  They described 
a decreased ability to perform daily activities as well as 
the emotional and financial impact of the right knee 
disability.  

Additional treatment records show ongoing complaints of pain 
in the right knee but also in other areas including the back.  
The Veteran reported in September 2007 that his leg 
completely gave out on him and he fell recently but that he 
still did not want surgery.  He reported doing better with a 
TENS unit.  

The Social Security Administration found the Veteran to be 
disabled in a February 2008 decision, based on a depressive 
disorder and a chronic pain disorder.  

In February 2009, the Veteran's private treating orthopedist 
indicated that he agreed with the Social Security 
Administration determination that the Veteran was disabled 
due to chronic pain and inability to ambulate without 
assistance.  

The Veteran was afforded a VA examination in June 2009 to 
evaluate his right knee.  The Veteran was taking Nabumetone 
with fair results.  The right knee reportedly gave way but 
showed no instability.  There was stiffness but no weakness, 
incoordination or episodes of dislocation or subluxation.  No 
locking was indicated.  There were reported episodes of 
inflammation, swelling and effusion but no flare-ups.  He was 
unable to stand more than a few minutes or walk more than a 
few yards.  The Veteran reported he could only walk ten feet 
without crutches and a few feet without a knee brace.  Gait 
was antalgic with poor propulsion with the use of two 
crutches.  Pain was reported as a 6 out of 10, 10 being the 
worst.  Weight bearing was affected.  There were crepitus, 
effusion, tenderness and pain at rest.  There was grinding.  
There was no ankylosis noted.  Range of motion was 0 degrees 
extension to 44 degrees flexion with pain.  On repetitive 
motion, range of motion was reduced to 0 to 36 degrees.  The 
examiner noted that the 2006 X-rays suggested a metallic 
foreign body in the soft tissue of the tibial plateau.  The 
diagnosis was right knee condition with free fragment and 
degenerative joint disease.  This disability had moderate to 
severe effects on most daily activities aside from personal 
care, and had a negative impact on his ability to gain and 
sustain employment.  

As to the right knee during the entire appeal period, the VA 
examinations showed no ankylosis, thus, an increased rating 
could not be supported based on DC 5256 which provides 
ratings from 30 to 60 percent for ankylosis.  None of the 
medical evidence shows that the Veteran has been found to 
have recurrent subluxation or lateral instability to support 
a separate rating under DC 5257.  As to the time period from 
August 1, 2007, to the present, extension has not been 
limited and even after repetitive motions, the Veteran has 
had useful flexion to greater than 30 degrees.  Therefore, 
more than a 20 percent rating is not warranted on the basis 
of limitation of motion.  The foreign body or potential 
dislocated semilunar cartilage, with reported episodes of 
"locking," pain, and effusion into the joint produces the 
limitation of motion which supports the current 20 percent 
rating, so an additional rating is not warranted or allowed 
as the Veteran cannot be compensated for the same 
manifestations consistent with 38 C.F.R. § 4.14.  

The manifestations of the right knee disability do not 
warrant an increased or separate rating under any applicable 
diagnostic code.  The Veteran retains the ability to perform 
activities of daily living and to carry out daily activities, 
albeit with reported difficulty.  

Although the Board has considered the SSA decision as well as 
his physician's recent opinion, the Board finds no basis in 
VA regulation for a higher rating based on the totality of 
the evidence in the claims folder.  

The Board notes that certain considerations apply when an 
examination report indicates that there has been improvement 
in service-connected disability.  See 38 C.F.R. § 3.344(a), 
(b).  Those considerations are applicable to ratings which 
have continued for long periods at the same level (five years 
or more), but they do not apply to disabilities which have 
not become stabilized and are likely to improve.  38 C.F.R. § 
3.344(c).

Here, the Veteran's 50 percent rating was in effect from June 
2005, until August 2007, or less than five years.  Moreover, 
the fact that the Veteran's extension has repeatedly been 
assessed as normal since prior to the time he filed his claim 
in October 2006 suggests that the Veteran's right knee 
disability was capable of improvement.  The provisions of 38 
C.F.R. § 3.344(a) and (b) regarding stabilization of 
disability ratings, therefore, do not apply.  It is only 
required that an improvement in the disability be shown to 
support the reduction.  As discussed above, the evidence of 
record at the time of the rating decision reducing the rating 
clearly demonstrated that the limitation of extension to 45 
degrees justifying the 50 percent rating had improved to the 
point that the Veteran had no limitation of extension.  While 
he had significant limitation of flexion, as discussed above, 
the extent of limitation of flexion does not warrant more 
than a 20 percent rating. 

The Board also notes that certain considerations apply when 
reduction in the evaluation of a service-connected disability 
is contemplated.  If the contemplated lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore and must be given 60 days to 
present additional evidence to show that compensation 
payments should be continued at the present level.  See 38 
C.F.R. § 3.105(e) (2009).

Here, the Veteran's combined disability rating of 60 percent, 
effective from September 2006, was decreased to 30 percent 
effective August 1, 2007, by the reduction of the rating 
assigned to his right knee disability.  Because that lower 
evaluation did result in a reduction or discontinuance of 
compensation payments, the provisions of 38 C.F.R. § 3.105(e) 
do apply.  Here, the record reflects that the Veteran was 
given proper notice in a March 2007 proposed rating action, 
including the overall combined rating reduction, and that the 
reduction was accomplished in a May 2007 rating decision, 
effective August 1, 2007.  The Veteran was given the 
opportunity to respond.  Thus, the RO complied with the 
provisions of 38 C.F.R. § 3.105(e).

Consideration has been given to assigning staged ratings; 
however, at no time during the periods in question has the 
service-connected disability warranted more than the assigned 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue is 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the service-
connected disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  The Board notes that the Veteran was 
found to be disabled by SSA based on multiple disabilities, 
not just his right knee disability.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to a rating in excess of 20 percent for a right 
knee disability, to include restoration of a 50 percent 
rating as of August 1, 2007, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


